Citation Nr: 0011519	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  96-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased evaluation for anatomical loss 
of the left eye, currently evaluated as 40 percent disabling.

2. Entitlement to an increased evaluation for residuals of 
shrapnel wounds of the left upper extremity, currently 
evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for multiple facial 
scars, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to February 
1967.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional development.  The case is 
now before the Board for final appellate consideration.

The issues of entitlement to an increased rating for 
anatomical loss of the left eye and entitlement to an 
increased rating for residuals of shrapnel wounds of the left 
upper extremity will be addressed in the remand following 
this decision.  

Throughout the appeal period, the veteran has raised a claim 
of entitlement to service connection for cranial nerve 
disability as a residual of shrapnel wounds of the face and 
head.  This issue has not been adjudicated by the RO, and as 
such, has not been developed for appellate consideration by 
the Board at this time, although some development in this 
regard was afforded by the Board's April 1998 remand.  Hence, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
for multiple facial scars has been obtained by the RO.

2.  The veteran's multiple facial scars are no more than 
moderately disfiguring.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for disfigurement, due to multiple facial scars, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  In this regard, the Board notes that the veteran 
has been afforded VA examinations, and that VA treatment 
records, including those referred to by the veteran, have 
been associated with the claims file.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, a rating decision 
dated in September 1967 granted service connection for 
multiple facial scars, with an assigned evaluation of 10 
percent pursuant to Diagnostic Code 7800, effective from 
February 1967.  The 10 percent rating has been continued to 
date.  This appeal stems from RO adjudication of a reopened 
increased rating claim received on September 14, 1995.

On VA orthopedic examination in October 1995, a 1/2-inch scar 
of the left cheek, and a 4-inch scar of the left side of the 
neck were noted.  There were no reported complaints or 
findings relative to symptoms associated with the scars.  

There were no reported complaints or clinical findings 
relative to facial or neck scars on VA examination in 
November 1998.  Photographs of the veteran's face have been 
associated with the claims file.  

II.  Applicable Law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the Rating Schedule, moderately disfiguring scars of 
the head, face or neck warrant a 10 percent evaluation.  
Severe disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles, warrant a 30 percent 
evaluation.  The veteran's multiple facial scars may also may 
also be evaluated pursuant to 38 C.F.R. § 4.118, Codes 7803 - 
7805 (1999);  Esteban v. Brown, 6 Vet. App.  259 (1994).  

An assignment of a 10 percent evaluation is in order when a 
superficial scar is tender and painful on objective 
demonstration, or poorly nourished, with repeated ulceration.  
Diagnostic Codes 7803-7804.  Scars may also be evaluated 
based on the limitation of function of the part affected.  
Diagnostic Code 7805.


III.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent for multiple facial 
scars under Diagnostic Code 7800.  The reports of VA 
examinations fail to describe the veteran's facial scars as 
resulting in severe disfigurement.  Similarly, there are no 
VA treatment records describing the veteran's facial scars as 
resulting in severe disfigurement.  Finally, the Board also 
finds that photographs of the veteran fail to show severe 
disfigurement due to multiple facial scars.  

Additionally, there exists no objective clinical evidence 
that the left cheek, or neck, scar is symptomatic so as to 
warrant additional separate evaluation under Diagnostic Codes 
7803, 7804 or 7805, pursuant to Esteban, Id.  The Board notes 
the veteran's assertion that manifestations of cranial nerve 
disability, to include decreased facial sensation, are for 
consideration in evaluating the disability at issue.  
However, manifestations of distinct nonservice-connected 
disability are not for consideration in evaluating the 
service-connected disability at issue.  As noted above, the 
issue of entitlement to service connection for cranial nerve 
disability, to include decreased facial sensation, as a 
shrapnel wound residual, is not inextricably intertwined with 
the issue on appeal, nor developed for appellate 
consideration.

In view of the foregoing, the Board finds the preponderance 
of the evidence is against entitlement to an increased rating 
for residual shrapnel wound facial scars.  As such, the 
appeal, to this extent, is denied.



ORDER

Entitlement to an increased rating for residual shrapnel 
wound facial scars is denied.  


REMAND

The veteran continues to assert that he warrants an increased 
evaluation for an enucleated left eye.  In this regard, the 
Board observes that the April 1998 remand requested that the 
veteran be afforded a VA ophthalmology examination to 
determine whether any of the veteran's right eye disorders 
were aggravated by or otherwise proximately due to the 
service-connected left eye disability (Allen v. Brown, 7 Vet. 
App. 439 (1995)); to determine if the veteran was still able 
to wear an artificial eye; and to determine if the veteran 
had any deformity loss of the left eyelid (38 C.F.R. § 4.84, 
Diagnostic Code 6032 (1999)).

The report of a November 1998 VA eye examination and October 
1999 VA outpatient treatment reports indicate that the 
veteran wore a prosthetic left eye, that such prosthetic eye 
had been replaced, and that the veteran required lubrication 
for the left eye.  Nevertheless, the November 1998 VA 
examination report fails to answer the questions specifically 
posed by the April 1998 remand. 

The veteran also continues to assert that he warrants an 
increased evaluation for residuals of left upper extremity 
shrapnel wounds.  In this regard, the Board notes that 
pursuant to the April 1998 remand, a VA examiner offered the 
opinion that the veteran's service-connected left upper arm 
scar aggravated the veteran's left bicipital tendonitis.  

While service connection has been established for residuals 
of left upper extremity shrapnel wounds, to this date these 
residuals have only been recognized as including a scar.  The 
Board finds that the evidence reasonably raises the issue of 
entitlement to service connection for left bicipital 
tendonitis (Allen, 7 Vet. App. at 439), and that this issue 
is inextricably intertwined with the veteran's current claim 
for an increased evaluation for residuals of shrapnel wounds 
of the left upper extremity.  To allow the Board to determine 
the full scope of the service-connected residuals of the left 
upper extremity shrapnel wounds, additional adjudication of 
these intertwined issues is required.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA ophthalmology examination.  The 
veteran's claims file must be made 
available to the examiner to review prior 
to examining the veteran.  The examiner 
should be requested specifically to note 
any deformities of the left eyelid, test 
the veteran's visual acuity and field of 
vision in the right eye, and provide an 
opinion as to whether it is at least as 
likely as not that any right eye disorder 
is proximately due to or aggravated by 
the service-connected left eye 
disability.

2.  Then, in light of the additional 
development, the RO should adjudicate the 
veteran's inextricably intertwined claims 
of entitlement to service connection for 
right eye disability, to include as 
secondarily due to service-connected left 
eye enucleation, and entitlement to 
service connection for left bicipital 
tendonitis, to include the application of 
Allen, 7 Vet. App. at 439.   

3.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased rating for service-connected 
eye disability, to include an enucleated 
left eye, and entitlement to an increased 
rating for service-connected left upper 
extremity disability, with application of 
Esteban, 6 Vet.App. 259, and  Diagnostic 
Code 6032.  

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the appropriate opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 


